Citation Nr: 1526814	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pleurisy, claimed as secondary to service-connected asthma (also claimed as secondary to restrictive airway disease).

3.  Entitlement to a compensable initial evaluation for service connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1989 through January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2011 rating decisions of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Louisville, Kentucky.  The RO has indicated that the instant appeal stems from the December 2011 rating decision alone.  The December 2011 decision, in pertinent part, granted service connection for allergic rhinitis, with an initial evaluation of 0 percent effective July 23, 2009.  This decision also continued the March 2010 denial of entitlement to service connection for pleurisy.  However, the Veteran's representative submitted a statement from her treating VA physician in June 2010, which indicated that the Veteran's pleurisy was caused by her allergies and service-connected asthma.  In August 2010, the representative submitted a letter asserting that the physician letter was new and material, insofar as it tended to support a nexus between military service and the Veteran's current pleurisy.  The Board agrees that this evidence was new and material.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the March 2010 rating decision did not become final with regard to the claim to service connection for pleurisy.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran was provided an April 2015 Board hearing via video teleconference before the undersigned Veterans Law Judge.  The transcript of this hearing has been carefully reviewed, and is associated with the claims file.
In June 2015, the RO obtained additional VA treatment records.  The record does not contain a waiver of initial RO consideration of the additional evidence.  Because the appellant's substantive appeal was received in August 2012, a remand for initial RO consideration of the additional relevant evidence would normally be necessary. See U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable only in cases where substantive appeal received on or after Feb. 2, 2013).  However, the decision below grants the claim for tinnitus so there is no prejudice to the Veteran.  

The issues of entitlement to service connection for pleurisy and entitlement to a compensable evaluation for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has filed a June 2012 claim of entitlement to service connection for post-traumatic stress disorder (PTSD), a back injury, and Sjögren's Disease, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In April 2015 the Veteran filed claims for the lumbar spine and lupus, including as secondary to medicine used to treat asthma.  These claims have also not been adjudicated.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for granting service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  There is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claims to service connection for pleurisy and a compensable rating for allergic rhinitis are discussed in the REMAND portion of this order. 

The Veteran contends that she incurred tinnitus as a result of unprotected exposure to noise from small arms and grenade fire during basic training, and continues to experience tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2014).

Certain chronic diseases, such as tinnitus and other organic diseases of the nervous system, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R.  §§ 3.307, 3.309 (2014); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

The Veteran is competent to report that she was exposed to in-service acoustic trauma.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board finds the Veteran's lay statements regarding acoustic trauma are credible and are consistent with the circumstances of her service.  In particular, the Veteran's discharge certificate (DD-214) indicates that she received a hand grenade sharpshooter qualification badge.  February 1992 and April 2000 in-service audiograms assigned a hearing loss profile of H1, and noted that the Veteran was routinely exposed to hazardous noise. 

At her April 2015 video hearing before the Board, the Veteran further asserted that her tinnitus had begun following a training incident in which a grenade had detonated unusually nearby, and that she had sought a hearing test the following day.  Per the Veteran, results of this test were normal, but she was nonetheless experiencing a ringing in her right ear.  In this regard, the Board observes that the Veteran's service treatment record from her period of basic training is absent.  As the RO explained in correspondence of October 2011, the Veteran's entrance examination and service treatment records from October 1989 through December 1991 have not been located.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Absent pertinent service records from the period in question, the Board has no reason to question the Veteran's account of in-service exposure to noise from an unusually close grenade detonation, nor the Veteran's report of additional in-service noise exposure.  Indeed, the Veteran's DD-214 is consistent with exposure to noise from grenades, and her in-service audiograms noted routine exposure to hazardous noise.  

However, the Veteran's own assertion that she has tinnitus, and has experienced tinnitus since military service, constitutes competent evidence.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2012).  Tinnitus is inherently subjective, and thus readily capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's testimony as to the onset of her tinnitus is credible. See Caluza, 7 Vet. App. at 511 .

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise on the question of whether current tinnitus is related to acoustic trauma during service, and service connection for tinnitus is therefore warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

A preliminary review of the record discloses that further development is necessary.

In discussing her allergic rhinitis at the April 2015 hearing, the Veteran testified that her physician had told her one nostril was 40 percent blocked, and the other was close to 50 percent blocked - although she was unsure of the exact figure, it was roughly 47 or 48 percent.  The Veteran reported a bleeding problem in her right nostril, and indicated that she had discussed the possibility of surgery to keep her nasal passages clear with her pulmonologist; however, her pulmonologist preferred to try medication management.

Medical records from VAMC Indianapolis for September 2009 through August 2010, April 2011 through May 2012, October 2013, and December 2014 through June 2015 have been associated with the claims file.  However, gaps within the record hinder the Board in considering the application of staged ratings.  Treatment notes of December 2014, for example, refer to November 2014 allergy treatment notes that have not been associated with the claims file.  Treatment records for the periods June 2012 through September 2013, and November 2013 through November 2014, have not been associated with the claims file.  These records are, in contemplation of law, before VA and should be included in the record where pertinent.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must make further efforts to obtain outstanding VA medical treatment records.  

Further, an October 2013 VA psychiatric treatment record indicated that the Veteran had filed an application for Social Security Disability benefits due to lupus.  A Social Security Inquiry Profile uploaded to Virtual VA in June 2015 indicated that the Social Security Administration had found the Veteran to be disabled as of July 2011.  However, medical records associated with the Veteran's claim or claims for Social Security disability benefits have not been associated with the claims file.  Insofar as these records may contain physical examination or treatment records pertinent to the Veteran's allergic rhinitis and pleurisy, they should be obtained on remand.

With regard to the Veteran's claim of service connection for pleurisy, the Board finds that this issue has become inextricably intertwined with the Veteran's April 2015 claim for service connection for lupus.  The September 2011 VA examination report found that the Veteran's pleurisy was a manifestation of her diagnosed (but not service-connected) systemic lupus erythematosus (SLE).  In March 2015, the Veteran's treating VA rheumatologist also indicated that her pleurisy is associated with SLE.  Insofar as the evidence of record reasonably raises the possibility that the Veteran's pleurisy is secondary to her SLE, the outcome of the Veteran's claim to service connection for pleurisy is now dependent upon the outcome of her new claim to service connection for lupus.  Therefore, while the Board regrets the delay in deciding the claim to service connection for pleurisy, this claim must be remanded to allow the AOJ to develop and adjudicate the new claim for service connection for SLE.  

The Board notes that the most recent VA medical treatment records available were produced in June 2015.  On remand, updated VA treatment records should be obtained, and the Veteran should be afforded the opportunity to identify and/or submit pertinent non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health-care providers who have treated or examined her for pleurisy, systemic lupus erythematosus, or allergic rhinitis.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies. 

Outstanding VA treatment records for the periods June 2012 through September 2013, and November 2013 through November 2014, should be associated with the claims file.  Further, up-to-date records of VA treatment subsequent to June 2015 should be associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. The Social Security Administration should be contacted, and all medical records associated with any claim for benefits from that agency should be obtained and associated with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After any records requested above have been obtained, the Veteran must be afforded a VA examination to determine the current severity of her service-connected allergic rhinitis. 

The examiner should comment on the severity of the Veteran's service-connected allergic rhinitis and report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.

The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.

4.  Adjudicate the referred claims.

5.  After undertaking any additional development deemed appropriate, to include additional examinations if necessary, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


